DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 10/17/2022 response includes: (a) claims 19-24 are new; (b) claims 1 and 7 are currently amended; (c) claims 6, 12-13 and 18 are original; (d) claims 2-5, 8-11 and 14-17 are canceled; and (e) the grounds for rejection set forth in the 07/01/2022 office action are traversed.  Claims 1, 6-7, 12-13 and 18-24 are currently pending and an office action follows:
Response to Arguments

3.	Applicant’s arguments filed 10/17/2022 with respect to the prior art have been fully considered and are persuasive.  Thus, the claim rejections to any of the outstanding claims is withdrawn.  The outstanding claims as amended present new claim objections as listed below.  As to the drawing objection, examiner is not persuaded.  FIG. 2, reference number 200 depicts a display system but does not depict all of the things listed in claims 6, 12, 18, 22 and 24.  Applicant may for example depict these other items in new figure(s) or amend FIG. 2 to list that 200 to list what it may be.  If applicant needs assistance with amending the drawings, then examiner may be contacted.  The same can be done for claim 13 and 24’s limitations “a non-transitory computer readable storage medium encoded with data an instructions”.  Finally, there are two new minor objections to the specification that need fixing.
Drawings Objections
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the following claims, while no new matter should be entered:
(i)	Claims 6, 12, 18, 22 and 24 each state “a tablet computer, mobile phone, augmented reality display, notebook computer, computer display, or digital watch”, which are not shown by any of the figures.
(ii)	Claims 13 and 24 each state “[a] non-transitory computer readable storage medium encoded with data and instructions, when read by a computer causes the computer to:…”, however a storage medium and a computer are not depicted in any of the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification Objections
5.	The disclosure is objected to because of the following informalities:
Paragraph [0007], lines 4-5 of the specification needs to be changed from “a plurality of light emitting divided into rows” to “a plurality of light emitting pixels divided into rows”.  Appropriate correction is required.
6.	Paragraphs [0042] and [0083] of the originally filed specification each need to be amended to remove the space between “pixel” and “,” in: “LED pixel ,”.  Appropriate correction is required.
Claim Objections
7.	Claims 1, 6-7, 12-13 and 18-24 are objected to because of the following informalities: 
	Claim 1 at line 9 needs to be changed from “the DC change” to either “DC change” or “a DC change” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 6 that depends upon claim 1. 
	Claim 1 at line 12 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 6 that depends upon claim 1. 
	Claim 1 at line 14 needs to be changed from “the current” to “current” or “the peak current” (as claim 1 at lines 8-9 includes “peak current”) to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 6 that depends upon claim 1. 
	Claim 7 at line 7 needs to be changed from “the DC change” to either “DC change” or “a DC change” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 12 that depends upon claim 7.
Claim 7 at line 9 needs to be changed from “the charge loss” to “charge loss” or “a charge loss” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 12 that depends upon claim 7.
Claim 7 at line 11 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 12 that depends upon claim 7.
Claim 7 at line 14 needs to be changed from “the current” to “current” or “the peak current” (as claim 7 at lines 6-7 includes “peak current”) to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 12 that depends upon claim 7.  
Claim 13 at line 8 needs to be changed from “the DC change” to either “DC change” or “a DC change” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 18 that depends upon claim 13.  
Claim 13 at line 10 needs to be changed from “the charge loss” to “charge loss” or “a charge loss” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 18 that depends upon claim 13.
Claim 13 at line 12 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 18 that depends upon claim 13.
Claim 13 at line 14 needs to be changed from “the current” to “current” or “the peak current” (as claim 13 at lines 7-8 includes “peak current”).   Appropriate correction is required.  This objection applies to claim 18 that depends upon claim 13.
Claim 19 at line 10 needs to be changed from “the AC change in VLED” to “AC change in VLED” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 20 that depends upon claim 19.
Claim 19 at line 12 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 20 that depends upon claim 19.
Claim 19 at line 14 needs to be changed from “the current” to either “current” or “the average current” (as claim 19 at lines 8-9 includes “average current”) to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 20 that depends upon claim 19.
Claim 21 at line 8 needs to be changed from “the AC change in VLED” to “AC change in VLED” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 22 that depends upon claim 21.
Claim 21 at line 9 needs to be changed from “the charge loss” to “charge loss” or “a charge loss” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 22 that depends upon claim 21.
Claim 21 at line 10 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 22 that depends upon claim 21.
Claim 21 at line 12 needs to be changed from “the current” to either “current” or “the average current” (as claim 21 at line 6 includes “average current”) to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 22 that depends upon claim 21.
Claim 21 at line 16 needs to delete the following inadvertently included phrase “alternating current (AC) compensation for crosstalk.”, which appears after “display.” at line 15.  Appropriate correction is required.  This objection applies to claim 22 that depends upon claim 21.
Claim 23 at line 9 needs to be changed from “the AC change in VLED” to “AC change in VLED” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 24 that depends upon claim 23.
Claim 23 at line 10 needs to be changed from “the charge loss” to “charge loss” or “a charge loss” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 24 that depends upon claim 23.
Claim 23 at line 11 needs to be changed from “the change in luminance” to “a change in luminance” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 24 that depends upon claim 23.
Claim 23 at line 13 needs to be changed from “the current” to either “current” or “the average current” (as claim 23 at line 7 includes “average current”) to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 24 that depends upon claim 23.
Claim 23 at line 17 needs to delete the following inadvertently included phrase “alternating current (AC) compensation for crosstalk.”, which appears after “display.” at line 16.  Appropriate correction is required.  This objection applies to claim 24 that depends upon claim 23.
Potentially Allowable Subject Matter
8. 	As to claims 1, 6-7, 12-13 and 18-24, if the above claim objections are overcome, then these claims would become allowed.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 1 identifies the distinct features: “the direct current compensation for crosstalk further comprising: calculating peak current for each LED pixel(FIG. 6: LED Pixel) of the display panel(FIG. 2: Display Panel); using the peak current for each pixel(FIG. 6: LED Pixel) to calculate the DC change in VLED (∆VDC) for that LED pixel(FIG. 6: LED Pixel) for every backlight(FIG. 2: 2200) update; using ∆VDC for each LED pixel(FIG. 6: LED Pixel) to calculate the charge loss (∆Qloss_DC) for that LED pixel(FIG. 6: LED Pixel); using ∆Qloss_DC for each LED pixel(FIG. 6: LED Pixel) to calculate the change in luminance (∆lum%_DC) for that LED pixel(FIG. 6: LED Pixel); adjusting the current for each LED pixel(FIG. 6: LED Pixel) based on ∆lum%_DC for that LED pixel(FIG. 6: LED Pixel)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. 110992911 B to Chen et al. (“Chen”), U.S. Patent Pub. No. 2017/0039967 A1 to Jung et al. (“Jung”) and China Patent Pub. No. 111061107 A to Chu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
                   
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

As to claim 1, Chen discloses an apparatus(50)(FIG. 19; p 14, ¶¶5, 8) 
comprising: a light emitting display panel(10)(FIGs. 5-6, 19: 110, 10; p 6, ¶1; p 14, ¶8) comprising a plurality of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) divided into rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1), the rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) each further divided into at least one region(111, 112)(FIGs. 5-6; p 6, ¶¶1-2);
the row driver(320)(FIG. 6; p 6, ¶4) is configured to compensate for crosstalk (FIG. 6: 320; p 5, ¶¶2, 4; p 6, ¶4, p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”) between the rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1), and to output crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2);
switching circuitry(1641, 1642)(FIG. 6; p 6, ¶4; p 7, ¶¶1, 3) configured to receive the crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2) and configured to route the crosstalk compensated image data to the display panel for display(10)(FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2; p 14, ¶8).
Chen does not expressly disclose a light emitting diode (LED) display panel;
a row driver is configured to receive image data from a graphics processing unit; the row driver is configured to compensate for crosstalk between the rows of light emitting pixels using direct current (DC) compensation for crosstalk, the direct current compensation for crosstalk further comprising:
	calculating peak current for each LED pixel of the display panel;
	using the peak current for each pixel to calculate the DC change in 
VLED (∆VDC) for that LED pixel for every backlight update; using ∆VDC for each LED pixel to calculate the charge loss (∆Qloss_DC) for that LED pixel; using ∆Qloss_DC for each LED pixel to calculate the change in luminance (∆lum%_DC) for that LED pixel; adjusting the current for each LED pixel based on ∆lum%_DC for that LED pixel.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Jung discloses an apparatus(10)(FIGs. 1-2; ¶¶0032-0033) comprising: a
light emitting diode (LED) display panel(18)(FIG. 1;¶0035, especially – “display 18…LCD panels…the light source (e.g., backlight) may include…light emitting diodes (LEDs)”); row driver(120)(FIG. 6: vertical rows of pixels 102; ¶¶0044, 0047) is configured to receive image data from a graphics processing unit(130)(FIG. 6: 120; ¶¶0049-0050).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Jung to provide a light emitting display panel that is portable, uses low power, has higher performance and produces higher quality images.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Chu discloses direct current (DC) compensation for crosstalk (FIG. 4: TL; p 2, ¶3, which begins – “Because each pixel”; p 2, ¶4, especially – “The common line is coupled to the source driver and receives the compensation signal provided by the source driver”; p 3, ¶6, which begins – “The invention also provides”; p 4, ¶3, especially – “a parasitic capacitance Cpt exists between the pixel electrode 302 of the liquid crystal capacitor CLC1 and the common line TL”; p 5, ¶4, especially - “Since the effect of vertical crosstalk is more obvious when the image data stored in the liquid crystal capacitor CLC1 is in a low gray level, the source driver 104 can provide a compensation signal of a dc signal when the image data stored in the liquid crystal capacitor CLC1 has a high gray level value”; p 10, ¶10, which begins – “Based on the above”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung with Chu to provide an apparatus that displays images without vertical cross talk (p 2, ¶4, which begins – “The invention provides”).
Chen, Jung and Chu do not teach the above underlined limitations.

Independent claim 7 identifies the distinct features: “the direct current compensation for crosstalk further comprising: calculating a peak current for each LED pixel(FIG. 6: LED Pixel) of the display panel(FIG. 2: Display Panel); using the peak current for each pixel(FIG. 6: LED Pixel) to calculate the DC change in VLED (∆VDC) for that LED pixel(FIG. 6: LED Pixel) for every backlight(FIG. 2: 2200) update; using ∆VDC for each LED pixel(FIG. 6: LED Pixel) to calculate the charge loss (∆Qloss_DC) for that LED pixel(FIG. 6: LED Pixel); using ∆Qloss_DC for each LED pixel(FIG. 6: LED Pixel) to calculate the change in luminance (∆lum%_DC) for that LED pixel(FIG. 6: LED Pixel); adjusting the current for each LED pixel(FIG. 6: LED Pixel) based on ∆lum%_DC for that LED pixel(FIG. 6: LED Pixel)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. 110992911 B to Chen et al. (“Chen”), U.S. Patent Pub. No. 2017/0039967 A1 to Jung et al. (“Jung”) and China Patent Pub. No. 111061107 A to Chu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 7, Chen discloses a method (FIG. 6: 320, 322, 1641, 1642; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2) comprising: compensating for crosstalk (FIG. 6: 320; p 5, ¶¶2, 4; p 6, ¶4, p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”) between rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) in a display panel(10)(FIGs. 5-6, 19: 110; p 6, ¶1; p 14, ¶8) by the row driver(320)(FIG. 6; p 5, ¶¶2, 4; p 6, ¶4; p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”); outputting crosstalk compensated image data to switching circuitry(1641, 1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2); receive the crosstalk compensated image data by the switching circuitry(1641, 1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2); and, routing the crosstalk compensated image data to the display panel for display(10)(FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2; p 14, ¶8).
Chen does not expressly disclose receiving image data from a graphics
processing unit by a row driver; the row driver using direct current (DC) compensation for crosstalk, the direct current compensation for crosstalk further comprising:
	calculating a peak current for each LED pixel of the display panel;
	using the peak current for each pixel to calculate the DC change in 
VLED (∆VDC) for that LED pixel for every backlight update; using ∆VDC for each LED pixel to calculate the charge loss (∆Qloss_DC) for that LED pixel; using ∆Qloss_DC for each LED pixel to calculate the change in luminance (∆lum%_DC) for that LED pixel; adjusting the current for each LED pixel based on ∆lum%_DC for that LED pixel.
Jung discloses receiving image data from a graphics processing
unit(130)(FIG. 6: 120; ¶¶0049-0050) by a row driver(120)(FIG. 6: vertical rows of pixels 102; ¶¶0044, 0047).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Jung to provide a method that operates with a higher performance and produces higher quality images.
Chu discloses direct current (DC) compensation for crosstalk (FIG. 4: TL; p 2, ¶3; p 2, ¶4; p 4, ¶3; p 5, ¶4; p 10, ¶10, which begins – “Based on the above”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung with Chu to provide a method that displays images without vertical cross talk (p 2, ¶4, which begins – “The invention provides”).
Chen, Jung and Chu do not teach the above underlined limitations.

Independent claim 13 identifies the distinct features: “the direct current compensation for crosstalk further comprising: calculating a peak current for each LED pixel(FIG. 6: LED Pixel) of the display panel(FIG. 2: Display Panel); using the peak current for each pixel(FIG. 6: LED Pixel) to calculate the DC change in VLED (∆VDC) for that LED pixel(FIG. 6: LED Pixel) for every backlight(FIG. 2: 2200) update; using ∆VDC for each LED pixel(FIG. 6: LED Pixel) to calculate the charge loss (∆Qloss_DC) for that LED pixel(FIG. 6: LED Pixel); using ∆Qloss_DC for each LED pixel(FIG. 6: LED Pixel) to calculate the change in luminance (∆lum%_DC) for that LED pixel(FIG. 6: LED Pixel); adjusting the current for each LED pixel(FIG. 6: LED Pixel) based on ∆lum%_DC for that LED pixel(FIG. 6: LED Pixel)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. 110992911 B to Chen et al. (“Chen”), U.S. Patent Pub. No. 2017/0039967 A1 to Jung et al. (“Jung”) and China Patent Pub. No. 111061107 A to Chu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 13, Chen discloses compensate for crosstalk (FIG. 6: 320; p 5, ¶¶2, 4; p 6, ¶4, p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”) between rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) in a display panel(10)(FIGs. 5-6, 19: 110, 10; p 6, ¶1; p 14, ¶8) by the row driver(320)(FIG. 6; p 5, ¶¶2, 4; p 6, ¶4; p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”);
output crosstalk compensated image data to switching circuitry(1641,
1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2);
receive the crosstalk compensated image data by the switching
circuitry(1641, 1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2); and,
route the crosstalk compensated image data to the display panel(10)(FIGs. 5-6, 19: 110, 10; p 6, ¶1; p 14, ¶8) for display (FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2).
Chen does not expressly disclose a non-transitory computer-readable storage medium encoded with data and instructions, when read by a computer causes the computer to: receive image data from a graphics-processing unit by a row driver; the row driver using direct current (DC) compensation for crosstalk, the direct current compensation for crosstalk further comprising:
	calculating a peak current for each LED pixel of the display panel;
	using the peak current for each pixel to calculate the DC change in VLED (∆VDC) for that LED pixel for every backlight update; using ∆VDC for each LED pixel to calculate the charge loss (∆Qloss_DC) for that LED pixel; using ∆Qloss_DC for each LED pixel to calculate the change in luminance (∆lum%_DC) for that LED pixel; adjusting the current for each LED pixel based on ∆lum%_DC for that LED pixel.
Jung discloses a non-transitory computer-readable storage medium(14 and/or 16)(FIG. 1; ¶0034) encoded with data and instructions (FIG. 1: 14 and/or 16; ¶0034), when read by a computer(12)(FIG. 1: 14 and/or 16; ¶0034) causes the computer(12)(FIG. 1: 14 and/or 16; ¶0034) to: receive image data from a graphics-processing unit(130)(FIG. 6: 120; ¶¶0049-0050) by a row driver(120)(FIG. 6: vertical rows of pixels 102; ¶¶0044, 0047).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung to provide a display panel the operation of which may be updated, and which operates with a higher performance and produces higher quality images.
Chu discloses direct current (DC) compensation for crosstalk (FIG. 4: TL; p 2, ¶3; p 2, ¶4; p 4, ¶3; p 5, ¶4; p 10, ¶10, which begins – “Based on the above”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung with Chu to provide a display panel that displays images without vertical cross talk (p 2, ¶4, which begins – “The invention provides”).
Chen, Jung and Chu do not teach the above underlined limitations.

    PNG
    media_image9.png
    3784
    5530
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    3556
    5489
    media_image10.png
    Greyscale

Independent claim 19 identifies the distinct features: “the alternating current compensation for crosstalk further comprising: using an average current to calculate AC output voltage (Vout_AC)(FIG. 4: Vout_ac) for each of the rows(FIG. 2: 2110a, 2110b…2110n) for every backlight update(FIG. 2: 2200); using Vout_AC (FIG. 4: Vout_ac) to calculate the AC change in VLED (∆VAC) for each of the rows(FIG. 2: 2110a, 2110b…2110n); using ∆VAC to calculate a charge loss (∆Qloss_AC) for each LED pixel(FIG. 6: LED pixel); using ∆Qloss_AC for each LED pixel to calculate the change in luminance (∆lum%_AC) for that LED pixel(FIG. 6: LED pixel); adjusting the current for each LED pixel based on ∆lum%_AC for that LED pixel(FIG. 6: LED pixel)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. 110992911 B to Chen et al. (“Chen”), U.S. Patent Pub. No. 2017/0039967 A1 to Jung et al. (“Jung”) and China Patent Pub. No. 111061107 A to Chu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.              
As to claim 19, Chen discloses an apparatus(50)(FIG. 19; p 14, ¶¶5, 8) 
comprising: a light emitting display panel(10)(FIGs. 5-6, 19: 110, 10; p 6, ¶1; p 14, ¶8) comprising a plurality of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) divided into rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1), the rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) each further divided into at least one region(111, 112)(FIGs. 5-6; p 6, ¶¶1-2);
the row driver(320)(FIG. 6; p 6, ¶4) is configured to compensate for crosstalk (FIG. 6: 320; p 5, ¶¶2, 4; p 6, ¶4, p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”) between the rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1), and to output crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2);
switching circuitry(1641, 1642)(FIG. 6; p 6, ¶4; p 7, ¶¶1, 3) configured to receive the crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2) and configured to route the crosstalk compensated image data to the display panel for display(10)(FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2; p 14, ¶8); and the row driver(320)(FIG. 6; p 6, ¶4) is further configured to output crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2); switching circuitry(1641, 1642)(FIG. 6; p 6, ¶4; p 7, ¶¶1, 3) configured to receive the crosstalk compensated image data (FIG. 6: 320, 322; p 7, ¶¶1, 6; p 8, ¶2) and configured to route the crosstalk compensated image data to the display panel for display(10)(FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2; p 14, ¶8).
Chen does not expressly disclose a light emitting diode (LED) display panel;
a row driver is configured to receive image data from a graphics processing unit; the row driver is configured to compensate for crosstalk between the rows of light emitting pixels using alternating current (AC) compensation for crosstalk, the alternating current compensation for crosstalk further comprising:
	using an average current to calculate AC output voltage (Vout_AC) for each of the rows for every backlight update; 
	using Vout_AC to calculate the AC change in VLED (∆VAC) for each of the rows;
	using ∆VAC to calculate a charge loss (∆Qloss_AC) for each LED pixel;
	using ∆Qloss_AC for each LED pixel to calculate the change in luminance (∆lum%_AC) for that LED pixel; 
	adjusting the current for each LED pixel based on ∆lum%_AC for that LED pixel.
Jung discloses an apparatus(10)(FIGs. 1-2; ¶¶0032-0033) comprising: a
light emitting diode (LED) display panel(18)(FIG. 1;¶0035, especially – “display 18…LCD panels…the light source (e.g., backlight) may include…light emitting diodes (LEDs)”); row driver(120)(FIG. 6: vertical rows of pixels 102; ¶¶0044, 0047) is configured to receive image data from a graphics processing unit(130)(FIG. 6: 120; ¶¶0049-0050).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Jung to provide a light emitting display panel that is portable, uses low power, has higher performance and produces higher quality images.
	Chu discloses alternating current (AC) compensation for crosstalk (p 2, ¶4; p 3, ¶6).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung with Chu to provide an apparatus that displays images without vertical cross talk (p 2, ¶4, which begins – “The invention provides”).
Chen, Jung and Chu do not teach the above underlined limitations.

Independent claim 21 identifies the distinct features: “the alternating current compensation for crosstalk further comprising: using an average current to calculate AC output voltage (Vout_AC)(FIG. 4: Vout_ac) for each of the rows(FIG. 2: 2110a, 2110b…2110n) for every backlight update(FIG. 2: 2200); using Vout_AC (FIG. 4: Vout_ac) to calculate the AC change in VLED (∆VAC) for each of the rows(FIG. 2: 2110a, 2110b…2110n); using ∆VAC to calculate a charge loss (∆Qloss_AC) for each LED pixel(FIG. 6: LED pixel); using ∆Qloss_AC for each LED pixel to calculate the change in luminance (∆lum%_AC) for that LED pixel(FIG. 6: LED pixel); adjusting the current for each LED pixel based on ∆lum%_AC for that LED pixel(FIG. 6: LED pixel)”, with all other limitations as claimed.
The closest prior art, China Patent Pub. No. 110992911 B to Chen et al. (“Chen”), U.S. Patent Pub. No. 2017/0039967 A1 to Jung et al. (“Jung”) and China Patent Pub. No. 111061107 A to Chu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.        
As to claim 21, Chen discloses a method (FIG. 6: 320, 322, 1641, 1642; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2) comprising: compensating for crosstalk (FIG. 6: 320; p 5, ¶¶2, 4; p 6, ¶4, p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”) between rows(110s arranged in vertical rows)(FIGs. 5-6; p 6, ¶1) of light emitting pixels(110)(FIGs. 5-6; p 6, ¶1) in a display panel(10)(FIGs. 5-6, 19: 110; p 6, ¶1; p 14, ¶8) by the row driver(320)(FIG. 6; p 5, ¶¶2, 4; p 6, ¶4; p 8, ¶2, especially – “avoiding the lateral crosstalk phenomenon”); outputting crosstalk compensated image data to switching circuitry(1641, 1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2); receive the crosstalk compensated image data by the switching circuitry(1641, 1641)(FIG. 6: 320, 322; p 6, ¶4; p 7, ¶¶1, 3, 6; p 8, ¶2); and, routing the crosstalk compensated image data to the display panel for display(10)(FIGs. 5-6: 110, 320, 322, 1641, 1642; p 6, ¶¶1, 4; p 7, ¶¶1, 3, 6; p 8, ¶2; p 14, ¶8).
Chen does not expressly disclose receiving image data from a graphics
processing unit by a row driver; the row driver using direct current (DC) compensation for crosstalk, the row driver is configured to compensate for crosstalk between the rows of light emitting pixels using alternating current (AC) compensation for crosstalk, the alternating current compensation for crosstalk further comprising: using an average current to calculate AC output voltage (Vout_AC) for each of the rows for every backlight update; using Vout_AC to calculate the AC change in VLED (∆VAC) for each of the rows; using ∆VAC to calculate a charge loss (∆Qloss_AC) for each LED pixel; using ∆Qloss_AC for each LED pixel to calculate the change in luminance (∆lum%_AC) for that LED pixel; adjusting the current for each LED pixel based on ∆lum%_AC for that LED pixel.
Jung discloses receiving image data from a graphics processing
unit(130)(FIG. 6: 120; ¶¶0049-0050) by a row driver(120)(FIG. 6: vertical rows of pixels 102; ¶¶0044, 0047).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Jung to provide a method that displays an image using a light emitting display panel that is portable, uses low power, has higher performance and produces higher quality images.
Chu discloses alternating current (AC) compensation for crosstalk (p 2, ¶4; p 3, ¶6).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen and Jung with Chu to provide a method that displays images without vertical cross talk (p 2, ¶4, which begins – “The invention provides”).
Chen, Jung and Chu do not teach the above underlined limitations.
Other Relevant Prior Art
10.	Other relevant prior art includes:
U.S. Patent No. 5,670,973 A to Bassetti et al. discloses compensating for crosstalk by “applying a DC voltage to each row which is a function of the number of ‘ON’ pixels in the row while the row is active, i.e., being scanned” (col 7, ln 59-61).
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692